MEMORANDUM **
Joseph Mosh Curley appeals from the 42-month sentence imposed following revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Curley contends that the district court erred by failing to articulate sufficiently compelling reasons for imposing a sentence substantially above the U.S. Sentencing Guidelines range. This contention lacks merit. See United States v. Leonard, 483 F.3d 635, 637 (9th Cir.2007); see also United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.